UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOINT STOCK COMPANY "CHANNEL                                          2/12/2020
ONE RUSSIA WORLDWIDE,"
                                                     18-CV-02318 (LGS) (BCM)
            Plaintiff,
                                                     ORDER
       -against-

RUSSIAN TV COMPANY INC., et al.,

            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' joint letter dated February 11, 2020

(Dkt. No. 220), describing their outstanding dispute regarding plaintiff's privilege claims.

       It is hereby ORDERED that defendants shall promptly identify 3 exemplars from each of

the two disputed categories as to which plaintiff has made a claim of privilege (see Joint Ltr. at

2) for in camera review. No later than February 19, 2020, plaintiff shall submit these

exemplars, along with the corresponding portions of its privilege log, to chambers by courier or

hand delivery. By the same date, each side may file a letter-brief, on the public docket,

explaining why it believes the documents are or are not privileged.

Dated: New York, New York
       February 12, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
